r
                                           PD-1041-15


                                                                          /it /9^^4-/.o       ifL+.^s.




                                                      k        & •fr^- \Q-bbrtijto
                                                                            SffiflMlN
                                                      ^                     COURT OF CWMINAl APPEALS
                                                      *•                                AU8 07 2015
                                                      £
                                                                                  "S5elAcosta,OtefR

                                                                                            L60URT OF CRIMINAL APPEALS
                              <Mi.-/.|£>.\J -/l->./t_ Oas.t'^c-4-i'o^WiA^ icCl.   iwC&_->
                                                                      a      —                     AUG 13 2015
    ft, Ms /Joaj^iaIo/c £*xLhofflpp*Afc'                                                        Abel Acosta, Clerk
0%.1/i/oc, -the. i-}o/^.s>/LnLl± fbu>/iA    too- Zo        £*•$/&*   OAus 4-o         Oz-ziynnsk- hi\ P4.L!4-io<^>




    UJAl{ £T uJOvj\- hfz H&LltUcifLO i-o brolly £oodA- o£ fi-oO/fr> I />P)aj\<=^~




                                                                          3£•?.itt< V Ort«;7^i/iJ Oa^,rt/j>j     wmmj